SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended February 28, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File # 000-52268 ASIAN DRAGON GROUP INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0418754 (IRS Employer Identification Number) #108 - 1312 North Monroe Street Spokane, Washington 99201 (Address of principal executive offices) (Zip Code) (509) 252-8428 (Registrant’s telephone no., including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated file. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x The issuer had 38,775,000 shares of common stock issued and outstanding as of April 14, 2010. Table of Contents ASIAN DRAGON GROUP INC. AND SUBSIDIARY (An Exploration Stage Company) Table of Contents Page PART I. Financial Information 1 Item 1. Financial Statements. 1 Consolidated Balance Sheets at February 28, 2010 (unaudited) and August 31, 2009 (audited) 1 Unaudited Consolidated Statements of Operations for the three month and six month periods ended February 28, 2010 and February 28, 2009 and the Exploration Stage Period of August 15, 2006 to February 28, 2010 2 Unaudited Consolidated Statements of Cash Flows for the six month periods ended February 28, 2010 and February 28, 2009 and the Exploration Stage Period of August 15, 2006 to February 28, 2010 3 Unaudited Consolidated Supplemental Disclosure of Non-cash Investing and Financing Activities for the six month periods ended February 28, 2010 and February 28, 2009 and the Exploration Stage Period of August 15, 2006 to February 28, 2010 4 Notes to Consolidated Unaudited Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures about Market Risk 10 Item 4. Controls and Procedures 10 PART II. Other Information 12 Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures 17 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (unaudited) ASIAN DRAGON GROUP INC. AND SUBSIDIARY (An Exploration Stage Company) Consolidated Balance Sheets February 28, (Unaudited) August 31, (Note 1) ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ (DEFICIT) CURRENT LIABILITIES Accounts payable Note payable (Note 3) Shareholder loans (Note 3 and 4) Total current liabilities $ $ Total liabilities $ $ COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS’ EQUITY (DEFICIT) Common shares, 100,000,000 shares par value $0.001 authorized, 38,775,000 issued and outstanding Paid-in Capital Accumulated deficit in the exploration stage ) ) Accumulated deficit ) ) Total stockholders’ (deficit) ) ) Total liabilities and stockholders’ equity $ $ The accompanying notes to financial statements are an integral part of these financial statements 1 Table of Contents ASIAN DRAGON GROUP INC. AND SUBSIDIARY (An Exploration Stage Company) Consolidated Statements of Operations Three Months ended February 28, Three Months ended February 28, Six Months ended February 28, Six Months ended February 28, August 15, 2006 (inception) through February 28, EXPENSES: Exploration licenses $
